Citation Nr: 0201232	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  01-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 50 percent for Post-
traumatic Stress Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1964 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 30 percent disability rating.  In July 
2001, the RO increased the rating to 50 percent, effective 
from the date of claim.


FINDING OF FACT

The veteran's PTSD is manifested by depressed mood, 
moderately flattened affect, difficulty establishing and 
maintaining relationships, irritability,  and complaints of 
suicidal ideation and flashbacks; however, deficiencies in 
most areas are not shown at any point in time during the 
evaluation period.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155; 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.130 Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation, in part, provides for notice and assistance 
to claimants for VA benefits.  Implementing regulations have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law and implementing regulations apply in 
the instant case.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The record includes service 
medical records, VA examination reports and outpatient 
records, private medical records, and lay statements from the 
veteran's family.  No relevant evidence outstanding has been 
identified by the claimant.  No further action is needed to 
satisfy VA's duty to assist the claimant.  Since he has 
already been examined by VA, an examination is not indicated.  
The claimant has been notified of the applicable laws and 
regulations.  Discussions in the rating decision, statement 
of the case, and RO correspondence have informed him what 
information or evidence is necessary to establish entitlement 
to the benefit sought and what VA has obtained.  Where, as 
here, there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board addressing the claim based on the 
evidence of record.  Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

The veteran's active service included combat in Vietnam. 

The veteran's sisters have submitted statements regarding 
changes in his behavior and personality after his separation 
from service and through the late 1980's.  He was sometimes 
found up late at night, with all the lights on, crying and 
scared.  He isolated himself from his siblings, and was quiet 
and moody.  He had trouble sleeping and was depressed
The report of a private psychologist's evaluation in July 
1999 reveals that the veteran complained of sleep disturbance 
due to hyperarousal and nightmares, social discomfort and 
alienation, frequent irritability, depression, flashbacks, 
possible nocturnal panic attacks, and difficulty with 
concentration and memory.  Sleep disturbance and irritability 
had been occurring for 30 years or more.  Suicidal ideation 
occurred twice a month on average.  He was employed with a 
heating contractor.  He avoided social contacts.  He was 
described as neatly groomed, alert, and oriented.  He was a 
bit slow at times; questions were repeated.  His mood 
appeared moderately depressed and anxious.  Affect was 
moderately to severely blunted and moderately tense.  Chronic 
PTSD was diagnosed, and a Global Assessment of Functioning 
(GAF) score of 50 was assigned.  

Treatment records and evaluations from September 1999 to 
September 2000 indicated slight fluctuation in the veteran's 
symptoms.  Depression was generally moderate.  Irritability 
increased, but stabilized in March 2000.  Problems at work 
grew somewhat worse; the veteran had problems with authority 
and was reprimanded for missing work due to health care 
needs.  Medication was changed in June 2000, which 
contributed to increased depression and anxiety.

A VA psychological examination was conducted in September 
2000.  The veteran had been employed with the same company 
for 10 years, and had been steadily employed for 29 years, 
although he had missed large amounts of time due to 
depression and anxiety..  He had intrusive thoughts of 
Vietnam daily, and dreamed about his combat experiences once 
or twice a month.  Flashbacks occurred three or four times a 
year.  He had trouble controlling his anger and isolated 
himself.  He was hypervigilant and avoided talking about 
Vietnam or engaging in activities that reminded him of his 
experiences.  The veteran was observed to be well oriented, 
and admitted to suicidal ideation.  His affect was flat, and 
memory was average.  Chronic and moderate PTSD with secondary 
depression was diagnosed.  The GAF score assigned was 51-55.

The veteran's treating psychologist completed an evaluation 
of the veteran in May 2001.  The veteran's treatment 
consisted of both individual and group therapy.  The 
psychologist noted improvement in family relationships, but 
continued workplace stress due to problems with authority, 
alienation, irritability, difficulty tolerating criticism, 
and poor concentration.  Depression and irritability had been 
moderated by medication.  Some suicidal ideation was present, 
as well as persistent sleep disturbance.  He had intrusive 
memories and nightmares.  The veteran appeared somewhat 
disheveled but alert and well oriented.  His affect was 
moderately blunted and severely constricted.  Moderate to 
severe chronic PTSD was diagnosed; a GAF score of 40 to 50 
was assigned.  The examiner stated that overall the veteran's 
functioning was at the same level as at intake.  He opined 
regarding the disability evaluation warranted by the 
veteran's symptoms.

Analysis

Disability evaluations are determined by the application of a 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The disability at issue is rated under Code 9411, which 
provides that a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates "serious symptoms...OR any serious 
impairment in social, occupational, or school functioning...."  
A 51-60 score indicates "moderate symptoms...OR any moderate 
difficulty in social, occupational, or school functioning...."

The veteran's PTSD has already been assigned a 50 percent 
rating for the entire appeal period.  Consequently, the focus 
is on whether the disability warrants a rating in excess of 
50 percent at any time during the period.

The next higher, 70 percent, rating is warranted where there 
is occupational and social impairment with deficiencies in 
most areas.  The veteran has exhibited some of the symptoms 
listed for a 70 percent criteria.  He has intermittently 
reported suicidal ideation, and one examiner noted that he 
was "neatly groomed to somewhat disheveled" in his personal 
appearance.  He has reported some trouble with work and 
social relationships; nevertheless, he has continued to work, 
has improved family relationships, attends group therapy 
regularly, and maintains friends.  Such symptoms clearly 
reflect that psychiatric impairment exist.  They do not, 
however, reflect deficiencies in most areas.  The veteran has 
not exhibited obsessional rituals which interfere with 
routine activities; he has not demonstrated speech which is 
intermittently illogical, irrelevant, or obscure; he has not 
shown near-continuous panic or depression affecting his 
ability to function independently; he has not had impaired 
impulse control marked by periods of violence; nor has he 
suffered spatial disorientation.

The Board finds particularly noteworthy that the veteran has 
maintained regular employment and generally functions well in 
most aspects of life.  A treating psychologist opined that 
the veteran's symptoms meet the criteria for a 50 percent 
rating, and possibly a 70 percent rating.  However, a 
determination regarding the schedular rating warranted is an 
adjudicatory function, not a medical one, and must be made on 
the basis of all the evidence of record.  And while the 
treating psychologist noted heightened irritability and 
depression, as well as social avoidance, concluding that 
these symptoms merited a 70 percent rating, he did not 
explain how they represent in deficiencies in most areas, as 
needed for the 70 percent rating.

At no time during the appeal period do the symptoms shown 
reflect the degree of impairment necessary to establish 
entitlement to a rating in excess of 50 percent.  Because the 
preponderance of the evidence is against the veteran's claim, 
the appeal must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

